Order entered May 31, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00017-CR

                               RICARDO BELTRAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-56077-M

                                             ORDER
       The reporter’s record was filed May 20 and May 29, 2019. In light of this, we VACATE

our May 15, 2019 order to the extent it orders Belinda Baraka not to sit.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.




                                                       /s/    CORY L. CARLYLE
                                                              JUSTICE